            Case 7:20-cv-08290-VB Document 19 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 CROWN TROPHY INC. and CROWN                                  :
 AWARDS INC.,                                                 :     ORDER REGARDING
                            Plaintiffs,                       :     SEALED DOCUMENTS
                                                              :
 v.                                                           :     20 CV 8290 (VB)
                                                              :
 FEDERAL INSURANCE COMPANY,                                   :
                            Defendant.                        :
--------------------------------------------------------------x


       The Court having So Ordered the parties’ Confidentiality Order, dated January 27, 2021,
which, among other things, provides for the filing of documents under seal, it is further
ORDERED:

        1. The parties shall consult and comply with the instructions for filing documents under
           seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
           Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
           https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual
           Practices.

        2. A full and unredacted courtesy copy of any submission of documents electronically
           filed under seal shall be provided to Chambers as soon as practicable, marked
           “Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: January 27, 2021
       White Plains, NY

                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge
